Case 2:07-cv-03239-TJH-RNB Document 497 Filed 12/11/18 Page 1 of 2 Page ID #:9868

                     UNITED STATES COURT OF APPEALS
                                                               FILED
                               FOR THE NINTH CIRCUIT
                                                               DEC 11 2018
                                                              MOLLY C. DWYER, CLERK
                                                               U.S. COURT OF APPEALS




   ALEJANDRO RODRIGUEZ, for                  No. 13-56706
   himself and on behalf of a class of
   similarly-situated individuals; et al.,
                                             D.C. No. 2:07-cv-03239-TJH-RNB
                 Petitioners - Appellees,    U.S. District Court for Central
                                             California, Los Angeles
    and
                                             MANDATE
   EFREN OROZCO,

                 Petitioner,

     v.

   DAVID MARIN, Field Office Director,
   Los Angeles District, Immigration and
   Customs Enforcement; et al.,

                 Respondents - Appellants.




   ALEJANDRO RODRIGUEZ, for                  No. 13-56755
   himself and on behalf of a class of
   similarly-situated individuals; et al.,
                                             D.C. No. 2:07-cv-03239-TJH-RNB
                 Petitioners - Appellants,   U.S. District Court for Central
                                             California, Los Angeles
    and

   EFREN OROZCO,

                 Petitioner,
Case 2:07-cv-03239-TJH-RNB Document 497 Filed 12/11/18 Page 2 of 2 Page ID #:9869




     v.

   DAVID MARIN, Field Office Director,
   Los Angeles District, Immigration and
   Customs Enforcement; et al.,

                 Respondents - Appellees.


          The judgment of this Court, entered November 19, 2018, takes effect this

  date.

          This constitutes the formal mandate of this Court issued pursuant to Rule

  41(a) of the Federal Rules of Appellate Procedure.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Craig Westbrooke
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7
